Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Patent Board Decision on 10/14/21 followed by the Order Dismissing Appeal on 12/29/21. 
Allowable Subject Matter
3.	Pursuant to MPEP 1214.01 the claim 14 was revered by the board of appeal. Independent claim 3 amended to include the subject matter of dependent claim 14 and allowed. 

EXAMINER’S AMENDMENT
4.	The application has been amended as follows: 
Replace claim 3 below:
5.	A warning device for an urban public transport vehicle comprising a warning light mechanism configured so as to emit a flashing strobe light that flashes at a frequency that is higher than 10 Hz, wherein the light emitted by the warning light mechanism is of an intensity that is greater than 900 lux at 1 meter; wherein the warning light mechanism comprises at least one high power light emitting diode.
6.	Claims 1, 4 – 6, 8, 10 – 19 are cancelled. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632